EXHIBIT 10.1

The following changes to the compensation of the non-employee members of the
Board of Directors of Foot Locker, Inc. are effective as of January 1, 2005:

•

Annual retainer fee of $80,000;

•

Additional retainer fee of $10,000 for the Audit Committee Chair;

•

Additional retainer fee of $7,500 for the Chairs of each of the Compensation and
Management Resources Committee, the Nominating and Corporate Governance
Committee, the Finance and Strategic Planning Committee, and the Retirement Plan
Committee; and

•

Meeting fee of $1,500 for each Board and committee meeting attended.

As provided under the Foot Locker 2002 Directors Stock Plan, one-half of the
directors’ annual retainer fee, including committee chair retainer fees, is
payable in cash and one-half is payable in shares of the Company’s Common Stock.

The annual stock option grant for non-employee directors under the Foot Locker
2002 Directors Stock Plan was not changed.  Each non-employee director receives
a stock option grant on the first business day of the fiscal year, and the
number of shares is calculated by dividing $50,000 by the average of the high
and low prices of a share of the Company’s Common Stock on the date of grant.